DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently Amended)
Claims 2-5 (Original)
Claim 6 (New)

Response to Arguments
Applicant’s amendments and arguments, filed on 12/29/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claim 1. The new claim 6 has necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “the controller changes a setting value of a charging electric current of the second charging circuit for the sub-battery based on an amount of charge of the main battery.”, the Examiner respectfully disagrees because
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Cummings does not explicitly teach the controller changes a setting value of a charging electric current of the second charging circuit for the sub-battery based on an amount of charge of the main battery.
However, Tatsumoto teaches in Fig. 10, charging a plurality of batteries abstract, lines 1-12; CC and CV charging mode [0008]; 
the controller 964 changes [0085], lines 4-5 a setting value e.g.,1.0, 2.0, 3.0 A, of a charging electric current, corresponding to 97A, 97B, 97C of the second charging circuit 963 switching/selection for charging the sub-battery e.g., 97A or 97C based on an amount of charge, [0085]-[0087] of the main battery e.g., 97B.
For example, based on the current charge amount of 97B is 80% per Tatsumoto’s Fig. 10B, then 97A and 97C can be charged with any current reduced starting from 3.0A, 2.0A, 1.0A. Tatsumoto’s Fig. 11 is to perform the batteries charging criteria per Fig. 10A that reduces charging loss [0011] [0012]; in which the battery 97A and 97C, for example, are charged to be ready as backup batteries to support the main battery 97B when required, e.g., the amount of charge of the battery 97B is not sufficient or low. Similarly, the dual batteries of Cummings are applicable for the same purpose. Then, the claim recitation in arguments has been disclosed.
	 Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200), in view of Tatsumoto (U.S. 2015/0311731).

Regarding claim 1, Cummings teaches an electronic device (20, Fig. 3) including a load circuit (10, Fig. 1; powered up via 312a or via 312b+314 of 302 or 304, Fig. 3; col. 3, line 64 through col. 4, lines 2; col. 4, lines 6-11), comprising:
a main battery (313 of 302, Fig. 3) that supplies electric power to the load circuit (10, Fig. 1; powered up via 312b+314 of 302, Fig. 3; col. 4, lines 6-11); 
a sub-battery (313 of 304, Fig. 3) that supplies electric power to the load circuit (10, Fig. 1; powered up via 312b+314 of 304, Fig. 3; col. 4, lines 6-11) in a case where the main battery (313 of 302, Fig. 3) is detached (314 of 302 is opened, Fig. 3; abstract, lines 1-12; col. 1, lines 64-67; col. 2, lines 3-7, 28-30) from the electronic device (20, Fig. 3); 
a first charging circuit (314 of 302, Fig. 3) that charges (col. 4, lines 2-5; col. 3, lines 50-52; col. 1, lines 55-58) the main battery (313 of 302, Fig. 3); 
a second charging circuit (314 of 304, Fig. 3) that charges (col. 4, lines 2-5; col. 3, lines 50-52; col. 1, lines 55-58) the sub-battery (313 of 304, Fig. 3); and 
the controller being configured to manage an amount of charge (col. 1, lines 39-48; col. 1, lines 55-58; col. 3, lines 7-10, 50-52; monitor battery performance and charging implies managing an amount of charge) of the main battery (313 of 302, Fig. 3) and an amount of charge (col. 1, lines 39-48; col. 1, lines 55-58; col. 3, lines 7-10, 50-52) of the sub-battery (313 of 304, Fig. 3)
wherein the controller (12+19+316+310, Fig. 3) controls a setting value of a charging electric current (col. 1, lines 39-48) of the second charging circuit (314 of 304, Fig. 3) for the sub-battery (313 of 304, Fig. 3), and the amount of charge (col. 1, lines 39-48; col. 1, lines 55-58; col. 3, lines 7-10, 50-52) of the main battery (313 of 302, Fig. 3).
Cummings does not explicitly teach the controller changes a setting value of a charging electric current of the second charging circuit for the sub-battery based on an amount of charge of the main battery.
Tatsumoto teaches charging a plurality of batteries (abstract, lines 1-12; CC and CV charging mode [0008]); the controller (964, Fig. 10C) changes (e.g., [0085], lines 4-5) a setting value (e.g., 2.0, Fig. 10A [0086]-[0087]) of a charging electric current (charging current target value, Fig. 10A corresponding to boundary charge amount of 97A, 97B, 97C, Fig. 10C) of the second charging circuit (963 switching for charging corresponding to 97A or 97C, Fig. 10C) for the sub-battery (97A or  97C, Fig. 10C) based on an amount of charge (charge amount % at present time, Fig. 10B corresponding to 97A, 97B, 97C, Fig. 10C; [0085]-[0087]) of the main battery (e.g., 97B, the controller (964, Fig. 10C)  being configured to manage an amount of charge (managing or monitoring battery charge amount is implied by S102, S109, Fig. 11) of the main battery (e.g. 97B, Fig. 10C with charge amount 90%, Fig. 10A)  and an amount of charge (managing or monitoring battery charge amount is implied by S102, S109, Fig. 11; and [0085]-[0087]) of the sub-battery (97A or  97C, Fig. 10C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller changes a setting value of a charging electric current of the second charging circuit for the sub-battery based on an amount of charge of the main battery of Tatsumoto’s into Cummings’, in order to control or adjust the charging current corresponding to the current and boundary charge amount ([0085]-[0087]; Tasumoto). 
Regarding claim 2, Cummings teaches the electronic device according to claim 1, in view of Tatsumoto, wherein upon detection of replacement (abstract, lines 1-6) of the main battery (313 of 302, Fig. 3),
Cumming does not explicitly teach the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where the amount of charge of the main battery is equal to or larger than a predetermined threshold value, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the main battery is smaller than the predetermined threshold value.

the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97A or 97C, Fig. 10C) to a second setting value (2.0A or 3.0A, Fig. 10A) that is larger than the first setting value (1A, Fig. 10A) in a case where the amount of charge of the main battery (e.g. 97B, Fig. 10C with current charge amount 80% or 70%, Fig. 10A) is smaller than the predetermined threshold value (90%, Fig. 10A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where the amount of charge of the main battery is equal to or larger than a predetermined threshold value, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the main battery is smaller than the predetermined threshold value of Tatsumoto’s into Cummings’, in order to control or adjust the charging current corresponding to the current and boundary charge amount ([0085]-[0087]; Tasumoto).
Regarding claim 3, Cummings teaches the electronic device according to claim 1, in view of Tatsumoto. Cummings does not explicitly teach wherein when the amount of  the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where an amount of charge of the sub-battery is equal to or larger than a threshold value concerning the amount of charge of the sub-battery, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the sub-battery is smaller than the threshold value concerning the amount of charge of the sub-battery.
Tatsumoto teaches when the amount of charge (75% or 65%, Fig. 10A) of the main battery (e.g. 97A or 97C, Fig. 10C) becomes smaller than a threshold value (90%, Fig. 10A) concerning the amount of charge of the main battery (e.g. 97A or 97C, Fig. 10C), the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97B, Fig. 10C) to a first setting value (1.0A, Fig. 10A) in a case where an amount of charge of the sub-battery (e.g. 97B, Fig. 10C with charge amount 90%,Fig. 10A) is equal to or larger than a threshold value (90%, Fig. 10A) concerning the amount of charge of the sub-battery (e.g. 97B, Fig. 10C), and 
the controller (964, Fig. 10C) sets the setting value of the charging electric current (1.0, 2.0, 3.0A, Fig. 10A) for the sub-battery (e.g. 97B, Fig. 10C) to a second setting value (2A, or 3A, Fig. 10A) that is larger than the first setting value (1.0A, Fig. 10A) in a case where the amount of charge of the sub-battery (e.g. 97B, Fig. 10C with  the controller sets the setting value of the charging electric current for the sub-battery to a first setting value in a case where an amount of charge of the sub-battery is equal to or larger than a threshold value concerning the amount of charge of the sub-battery, and the controller sets the setting value of the charging electric current for the sub-battery to a second setting value that is larger than the first setting value in a case where the amount of charge of the sub-battery is smaller than the threshold value concerning the amount of charge of the sub-battery of Tatsumoto’s into Cummings’, in order to control or adjust the charging current corresponding to the current and boundary charge amount ([0085]-[0087]; Tasumoto).
Regarding claim 4, Cummings teaches the electronic device according to claim 1, in view of Tatsumoto, wherein electric power is supplied from the sub-battery (313 of 304, Fig. 3) to the load circuit (10, Fig. 1; powered up via 312b+314 of 304, Fig. 3; col. 4, lines 6-11) in a case where the main battery (313 of 302, Fig. 3) is detached (abstract, lines 1-12; col. 1, lines 64-67; col. 2, lines 3-7, 28-30) from the electronic device (20, Fig. 3) while power of the electronic device (20, Fig. 3) is on.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200), in view of Tatsumoto (U.S. 2015/0311731), as applied above in claim 1, and further in view of Kano (U.S. 2011/0260689)
Regarding claim 5, Cummings teaches the electronic device according to claim 1, in view of Tatsumoto. The combination does not explicitly teach wherein the sub-battery has a smaller capacity than the main battery and is fixed in the electronic device.
Kano teaches the sub-battery (18, Fig. 1, or battery #2, Fig. 2; low capacity battery, fast charge with large current, longer life [0028] [0047]) has a smaller capacity ([0028], lines 13-14) than the main battery (17, Fig. 1, or battery #1, Fig. 2; lithium ion battery, high capacity, shorter life, charging current tend to being down to small value) and is fixed in the electronic device (10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-battery has a smaller capacity than the main battery and is fixed in the electronic device of Kano’s into Cummings’, in view of Tatsumoto’s, in order to provide a longer charge/discharge cycle life of the lower capacity battery compared to the higher capacity battery ([0028], last 4 lines; Kano).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. 5818200), in view of Tatsumoto (U.S. 2015/0311731), as applied above in claim 1, and further in view of Matsuda (U.S. 5563493)
Regarding claim 6, Cummings teaches the electronic device according to claim 1, in view of Tatsumoto, further comprising: a first detector (col. 2, lines 10-30; col. 3, lines 4- 
a second detector (col. 2, lines 10-30; col. 4, lines 16-32) which is configured to output a signal (col. 2, lines 10-30; col. 4, lines 16-32, a signal from a microprocessor of sub-battery to close internal switch for selection of the sub-battery if main battery is absent; abstract).
The combination does not explicitly teach (a second detector which is configured to) output a detection signal indicating whether or not the main battery is attached to the electronic device.
Matsuda teaches detection the presence or absence of the connection of the  battery (S2, S4, S8 Fig. 9 or 12 or 17) and output a detection signal (col. 8, lines 56-60) indicating whether or not the battery is attached to the electronic device; display for indicating the state of the battery (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detection signal indicating whether or not the battery is attached to the electronic device of Matsuda’s into Cummings’, in view of Tatsumoto’s, so that the detection signal can be used to update the system status to the user e.g., via an LED indicator or display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 11, 2021